Citation Nr: 1207557	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  06-14 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for right shoulder disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel

INTRODUCTION

The Veteran served on active duty from January 2003 to September 2004. 
This appeal to the Board of Veterans' Appeals  (Board) arose from an October 2004 rating decision in which the RO, inter alia, denied the Veteran's claim for service connection for right shoulder pain.  In July 2005, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in March 2006, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals ) in April 2006. 

In February 2008, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record. During the hearing, the Veteran submitted records of private medical treatment along with a waiver of his right to have this evidence initially considered by the RO.  This evidence is accepted for inclusion in the record.  See 38 C.F.R. §§ 20.800, 20.1304 (2011).

In April 2008, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further development.  After accomplishing further action, the AMC continued to deny the claim (as reflected in a March 2010 supplemental SOC (SSOC)), and returned this matter to the Board for further appellate consideration.

In August 2010, the Board again remanded the claim on appeal to the RO, via the AMC, for further development.  After accomplishing the requested actions, the AMC continued to deny the claim (as reflected in a December 2011 SSOC), and returned this matter to the Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2.  Although the Veteran has asserted experiencing shoulder pain in and since service, pertinent medical evidence indicates that the Veteran does not have an underlying disability of the right shoulder.


CONCLUSION OF LAW

The criteria for service connection for right shoulder disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a July 2004 pre-rating letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also requested that the appellant submit any evidence in his possession pertinent to the claim (consistent with Pelegrini and the version of 38 C.F.R. § 3.159 then in effect).  The October 2004 RO rating decision reflects the initial adjudication of the claim after issuance of the July 2004 letter.

Post rating, a February 2008 letter provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates (in the event service connection was granted), as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  After issuance of this notice, and opportunity for the Veteran to respond, the March 2010 SSOC reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of this later notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543   (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or supplemental SOC (SSOC), is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of the service treatment records, VA treatment records, private treatment records, and the report of a March 2011 VA joints examination.  Also of record and considered in connection with the appeal is the transcript of the February 2008 Board hearing, along with various written statements provided by the Veteran.  The Board also finds that no further RO action, prior to appellate consideration of the claim herein decided, is required. 

The Board notes that in the April 2008 remand, the Board instructed the RO to obtain from the Social Security Administration (SSA) a copy of any decision pertaining to the Veteran's claim for Social Security disability benefits along with copies of any medical records underlying that determination. In response, the AMC made numerous unsuccessful attempts to obtain any available SSA records.  Consequently, in January 2010, the AMC made a formal finding that further attempts to obtain the records would be futile.  The Board finds that the AMC has satisfied its duty to assist in attempting to obtain these records.  See 38 C.F.R. § 3.156(c)(2) (2011).

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

After a full review of the record, including the medical evidence and statements by the Veteran, the Board finds that service connection for a right shoulder disability is not warranted.

Service treatment records include an October 2003 report that reflects the Veteran's complaint of lower back pain that radiated to his right shoulder.  The assessment was low back pain.  An October 2003 sick slip reflects a complaint of right shoulder pain.  Sick slips dated in January 2004 and February 2004 reflect complaints of shoulder pain.  A March 2004 report of medical history reflects the Veteran's complaint of frequent shoulder pain due to a parachuting injury.

Private treatment records include a February 2005 reports which reflects findings of right shoulder pain and spasms, and a diagnosis of trapezius myositis.  Subsequently, a January 2006 report indicates that the Veteran continued to have tenderness and spasms in the trapezius, right more than left.

VA treatment records dated from April 2005 to October 2009 reflect no findings or diagnoses pertinent to a right shoulder disability.

Pursuant to the Board's August 2010 remand, the Veteran underwent a VA joints examination in March 2011 at which time he presented with a history of right shoulder pain since 2004.  The Veteran stated that he first injured his right shoulder during an in-service parachuting accident and re-injured the right shoulder in a motor vehicle accident.  In addition to right shoulder pain, the Veteran complained of numbness and stated that he underwent physical therapy.

Examination of the right shoulder indicated findings of tenderness at the gleno-humeral joint superiorly and posteriorly and a greater tuberosity and medial scapular.  However, an x-ray of the shoulders revealed no acute fractures or dislocations.  The joint space was within normal limits.  There were no abnormal periarticular calcifications.  The impression was no acute radiographic pathology.  The examiner diagnosed a "normal right shoulder examination."  The examiner stated that an October 2003 report reflected the Veteran's complaint of low back pain which sometimes radiated to the right shoulder and revealed that the Veteran was status post a back injury from a parachute landing in September [2003].  A December 2003 sick slip reflected a complaint of right shoulder pain.  A January 2004 sick slip reflected a complaint of shoulder pain.  A February 2004 sick slip reflected a complaint of shoulder pain which had not improved.

The examiner opined that there is no evidence or documentation in the service treatment records of a right shoulder evaluation or a direct shoulder injury after the parachuting accident or motor vehicle accident.  The examiner stated that the claims file is silent for a right shoulder injury or a complaint of pain within the first several years after discharge from service.  Several sick slips mentioned shoulder pain, specifically in January 2004 and February 2004, but did not specifically identify either the right or left shoulder.  The examiner further stated that there was no dedicated progress note found in the service treatment records or claims folder for right shoulder pain, right shoulder complaints, or a right shoulder diagnosis.  Further, on VA examination, while the Veteran had subjective complaint of right shoulder pain there were no objective right shoulder findings other than diffuse tenderness.  Therefore, the examiner opined that it is as likely as not that the Veteran's right shoulder pain is referred pain coming from his neck and not from his right shoulder since he has multilevel cervical degenerative joint disease which can cause referred pain to the shoulder.

The foregoing evidence indicates that the Veteran does not have, and has not at any point pertinent to this appeal had, a diagnosed right shoulder disability.  The record documents complaints of right shoulder pain, which the Veteran has reported began during his service.  The Board emphasizes, however, that pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection can be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part and remanded on other grounds sub. nom.  Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001); see Evans v. West, 12 Vet. App. 22 (1998).  Here, there is medical evidence indicating that there is underlying shoulder pathology related to the complaints of pain.  To the contrary, as noted, x-rays revealed no abnormalities, and the March 2011 VA examiner diagnosed a normal right shoulder and opined that the Veteran's right shoulder pain is referred pain coming from his neck and not from his right shoulder since he has multilevel cervical degenerative joint disease which can cause referred pain to the shoulder.  Additionally, the Veteran has not presented or identified any medical evidence or opinion to support a finding that he does, in fact, have a current right shoulder disability underlying his complaints of pain.

As for the lay assertions of record, the Board notes that the Veteran is certainly competent to report his own symptoms, or matters within his personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336   (Fed. Cir. 2006).  In addition, laypersons may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  However, matters of medical diagnosis for disability not capable of lay observation (and, if competently shown, a medical relationship between such disability and service) are matters within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the appellant is not shown to be other than a layperson without appropriate medical training and expertise to competently render a diagnosis of a right shoulder disability, or to opine as to the etiology of any such disability, the lay assertions in this regard have no probative value.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1131; see also 38 C.F.R. § 3.310.  Thus, where, as here, medical evidence indicates that the Veteran does not have the disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

For all the foregoing reasons, the Board finds that the claim for service connection for a right shoulder disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

Service connection for right shoulder disability is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


